Title: To Thomas Jefferson from William DuVal, 17 March 1824
From: DuVal, William
To: Jefferson, Thomas


Dear Sir
Richmond
March. 17th 1824
I received a note from Young Mr Ftood last Spring in June respecting some papers of a public Nature which were in the hands of our Worthy & Patriotic Friend Geoge Wythe Esquire Mr Saml McCraw was one of the Gentlemen appointed to appraise the Estate of our worthy Friend, he without my knowledge took them. I do not know their Contents. He some time afterwards showed me a paper which was written in your own hand, called the Declaration of the Independence of the United States—Soon after the Death of the Great and Patriotic G. Wythe, I went up the Country & returned in Sept 1806 to attend the trial of his Nephew George Wythe Sweeny. Some time after the Trial & in the same Year I went to Buckingham where I have lived & still dwell.Mr McCraw was so sick when I received Mr Floods note, that he was in capable of Business He died; and after a lapse of time, the Court of this City committed his Estate to a Mr Wm D Wren the Sergeant of the City.Soon after I heard of the Death of Mr McCraw I wrote to Mrs McCraw on the Subject. She informed my Friend Mr Willis Coroling of this City, that she believes Her Husband gave them up to our Acquaintance William Wirt Esqr, which I believe is true, because Mr Wrenn has lately informed me, has not seen them among Mr McCraws Papers. If Mr Wirt has them, I expect they will be delivered to your Order, which is my desire—If you should desire me to write to Mr Wirt Be pleased to write to me on the Subject & in your letter to me be so good as to state the nature and general description of the papers, I will cheerfully answer your Letter and enclose  your Letter one to Mr Wirt—As I know you are pleased with whatever Comes from our Old & Patriotic Friend I enclose to you a rough Copy of his address to the Waldeckers Hessians &Co during the Revolutionary WarI hope most Worthy Sir that you will write the  Biography of the Life of the Great and Patriotic George WytheI am with sentiments, of the Highest Yr most obedient ServantWilliam DuVal